People v Blakes (2017 NY Slip Op 05964)





People v Blakes


2017 NY Slip Op 05964


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2014-03678
 (Ind. No. 3450/12)

[*1]The People of the State of New York, respondent,
vRashawn Blakes, appellant.


Lynn W. L. Fahey, New York, NY (Melissa S. Horlick of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chun, J.), rendered April 7, 2014, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he was not deprived of the effective assistance of counsel merely because counsel failed to object to certain alleged errors at trial. Rather, the record as a whole demonstrates that counsel made cogent arguments, engaged in searching cross-examination, presented a reasoned theory of defense, and advocated effectively for the defendant, thereby providing him with meaningful representation (see People v Caban, 5 NY3d 143; People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137; People v Martin, 141 AD3d 734; People v Belle, 113 AD3d 630).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are unpreserved for appellate review (see CPL 470.05[2]; People v Romero, 7 NY3d 911; People v Gray, 86 NY2d 10; People v Forde, 140 AD3d 1085; People v Fitzgerald, 120 AD3d 506), and we decline to reach them in the exercise of our interest of justice jurisdiction.
MASTRO, J.P., RIVERA, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court